Citation Nr: 1232140	
Decision Date: 09/18/12    Archive Date: 09/24/12

DOCKET NO.  05-00 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for postoperative scar of the right knee prior to January 14, 2008.

2.  Entitlement to an initial rating in excess of 10 percent for postoperative scar of the right knee beginning January 14, 2008.

3.  Entitlement to an initial compensable rating for bilateral pes planus prior to February 8, 2005.

4.  Entitlement to an initial rating in excess of 10 percent for bilateral pes planus beginning February 8, 2005. 

5.  Entitlement to an initial rating in excess of 10 percent for residuals of status post open anterior cruciate ligament reconstruction and status post arthroscopic partial meniscectomy and debridement of the right knee with degenerative joint disease.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Kroes, Counsel


INTRODUCTION

The Veteran served on active duty from February 1982 until his retirement in June 2003.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2003 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In April 2005 and February 2008 rating decisions, the RO increased the ratings for the Veteran's service-connected bilateral pes planus and right knee scar, respectively.  Pes planus was increased to 10 percent effective February 8, 2005, and the right knee scar was increased to 10 percent effective January 14, 2008.  As these awards do not represent a total grant of benefits sought on appeal, the claims for increase remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In January 2010, the Veteran testified at a Board hearing before the undersigned.  A transcript of this hearing is associated with the claims file.

In December 2010, the Board remanded these issues for further evidentiary development.  The requested development was completed, and the case has now been returned to the Board for further appellate action.


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's postoperative scar of the right knee has been manifested by a superficial painful scar that is stable, encompasses an area smaller than 12 square inches, and causes no limitation of function.  

2.  For the entire appeal period, the Veteran's bilateral pes planus has been manifested by pain on manipulation and use of the feet that is partially improved with orthotics, some pronation and occasional alignment of the Achilles tendon with standing, but no objective evidence of marked deformity.  

3.  For the entire appeal period, the Veteran's residuals of status post open anterior cruciate ligament reconstruction and status post arthroscopic partial meniscectomy and debridement of the right knee with degenerative joint disease have been manifested by pain, tenderness, stiffness, crepitus, an occasional locking sensation, episodic swelling, and limitation of flexion but with flexion of 100 degrees or greater.    


CONCLUSIONS OF LAW

1.  Prior to January 14, 2008, the criteria for an initial 10 percent rating, but no more, for postoperative scar of the right knee are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7804 (as in effect prior to Oct. 23, 2008).

2.  The criteria for an initial rating in excess of 10 percent for postoperative scar of the right knee beginning January 14, 2008, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7804 (as in effect prior to Oct. 23, 2008).

3.  Prior to February 8, 2005, the criteria for an initial 10 percent rating, but no more, for bilateral pes planus are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2011).

4.  The criteria for an initial rating in excess of 10 percent for bilateral pes planus beginning February 8, 2005, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5276 (2011).

5.  The criteria for an initial rating in excess of 10 percent for residuals of status post open anterior cruciate ligament reconstruction and status post arthroscopic partial meniscectomy and debridement of the right knee with degenerative joint disease are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5259, 5260 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The agency of original jurisdiction (AOJ) has a duty to notify the Veteran under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) of how to substantiate his claims.  The Veteran was provided notice of how to substantiate his increased rating claims in May 2004, explaining that he must show a worsening of his conditions.  The notice explained the relative burdens of VA and the Veteran, relating the information and evidence that VA would seek to provide and that which he was expected to provide.  A March 2006 notice informed the Veteran of the process by which initial disability ratings and effective dates are established. 

Regarding the timing of the letters, the Board notes that the notices were sent after the initial adjudication of the claims.  However, throughout the appeal, the Veteran has continually sent VA letters of explanation and clarification with regard to his contentions.  Despite the notices being late, the AOJ did subsequently readjudicate the claims based on all the evidence and information in the November 2004, April 2005, June 2008, March 2009 and April 2012 supplemental statements of the case (SSOCs).  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification letter followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  Accordingly, the Veteran was not precluded from participating effectively in the processing of these claims and the late notice did not affect the essential fairness of the decision. 

The letters did not inform the Veteran of how to substantiate the original claims for service connection.  Thus, it must be determined whether in the circumstances of this case, a prejudicial error has been committed.  Notably, in cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice moot because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The Veteran bears the burden of demonstrating any prejudice from defective (or nonexistent) notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  That burden has not been met.  Neither the Veteran nor his representative alleges such prejudice in this case.  Therefore, no further notice is needed.  Regardless, the Veteran has continued to submit argument.  The Board finds that the Veteran has been adequately notified of the information and evidence necessary to substantiate his claims for higher initial ratings, and has not been prejudiced.  Thus, the Board finds that the duty to notify has been satisfied in each of the claims decided herein.

VA has also done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c)(2011).  Service treatment records have been associated with the claims file.  All identified and available post-service treatment records have been secured, including records from the Central Texas Veterans Health Care System in Temple, Texas.

The case was remanded in December 2010 to provide the Veteran with a VA examination to detail the current severity of the disabilities at issue and to obtain updated VA outpatient treatment records.  The requested VA examination was performed in December 2010, and VA treatment records through March 2009 were obtained from the VA facility in Temple, Texas.  In a December 2010 letter, the VA Appeals Management Center (AMC) notified the Veteran that there were no records of treatment at the Temple VA facility dated after March 2009, and asked the Veteran to identify any VA facilities where he sought relevant treatment since this time.  This letter was sent to the Veteran's last known address and was not returned by the post office.  The Veteran did not respond to the letter or otherwise indicate that he received any other relevant VA treatment.  Accordingly, the Board finds that there has been substantial compliance with the remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran underwent VA examinations in April 2003, February 2005, January 2008, and December 2010.  With the exception of the February 2005 VA joints examination of the right knee, which did not measure identified additional limitation of motion with repetitive use, these examinations are found to be adequate in so far as they thoroughly and accurately portray the extent of the disabilities.  See Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011) (finding an examination report to be lacking sufficient detail and as a result inadequate as it failed to address any range-of-motion loss specifically due to pain and any functional loss during flare-ups).  They were each conducted after a review of the Veteran's medical history, with review of the claims file performed in connection with all but the April 2003 examination which was undertaken before the Veteran separated from service.  The examiners tested for range of motion and functional capacity, and made observations regarding pain, instability, foot deformity, skin condition, and other findings responsive to the relevant rating criteria.  Diagnostic testing, including X-ray and magnetic resonance imaging (MRI) studies were reviewed.  Moreover, the January 2008 and December 2010 VA examination reports offer range of motion measurements after repetitive use, curing the above-cited defect in the February 2005 report.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that a medical opinion is adequate when it is based upon consideration of a claimant's prior medical history and examinations and describes the disability in sufficient detail so that the evaluation of the claimed disability will be a fully informed one).  In all, the duty to assist has also been fulfilled. 

Disability Evaluations

The Veteran seeks higher disability evaluations for his service-connected right knee disability, associated postoperative right knee scar, and bilateral pes planus.  Such evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  In view of the number of atypical instances, it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  38 C.F.R. § 4.21.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

In the instant appeal, which concerns the assignment of the initial disability ratings, the level of disability from the grant of service connection forward will be examined.  Higher evaluations for separate periods are available based on the facts found during the appeal period to account for any fluctuation in severity.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  As the Veteran has three separate disability evaluation claims, each will be discussed in turn below. 

Right Knee Scar

The Veteran asserts that his postoperative right knee scar is painful to the touch and occasionally develops crusting.  Board Hearing Transcript (Tr.) at 3, 5.    

A July 2003 rating decision established service connection for a right knee postoperative scar and assigned a noncompensable rating under 38 C.F.R. § 4.118, Diagnostic Code 7805.  A February 2008 rating decision further increased the rating for the right knee scar to 10 percent under 38 C.F.R. § 4.118, Diagnostic Code 7804, effective from January 14, 2008.  The Board will now consider the proper evaluation to be assigned for both time periods.

Under Diagnostic Code 7804, a scar that is painful on examination warrants a 10 percent rating.  Under Diagnostic Code 7805, scars are evaluated on the basis of any related limitation of function of the body part that they affect.  

The Board observes that on September 23, 2008, VA amended the criteria for evaluating scars.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  The amendments are only effective, however, for claims filed on or after October 23, 2008, although a claimant may request consideration under the amended criteria.  In this case, the Veteran has not requested such consideration. 

During an April 2003 pre-separation VA general medical examination, the examiner noted a well-healed vertical surgical scar at the anterior right knee in the midline measuring 12.5 cm. by 0.75 cm.  

The Veteran was afforded a VA scars examination in February 2005.  Regarding the right knee scar, he complained of itching and relative sensitivity with inclement weather.  Examination revealed the scar to be 5 in. by 0.5 in.  The scar was superficial and stable with a normal texture and no adherence to underlying tissue.  There was no evidence of elevation or depression of the surface contour of the scar on palpation, inflammation, edema, keloid formation, hypopigmentation, hyperpigmentation, induration, inflexibility of the skin in the area of the scar, limitation of motion, or other limitation of function caused by the scar.  

During a January 2008 VA joints examination, the examiner noted that the right knee scar was 5 in. by 0.25 in. and sensitive in inclement weather.  The scar was stable with normal texture and no adherence or keloid formation.  It was described as slightly hyperpigmented.  
The Veteran was provided another VA scars examination in December 2010.  The examiner noted a linear scar on the right knee measuring 5 in. by 0.5 cm.  The Veteran reported no skin breakdown over the scar and no pain associated with the scar.  In the examination findings, the examiner reported that the scar was superficial and covered an area of less than 6 sq. in.  The scar was not painful.  There were no signs of skin breakdown, and no inflammation, edema, keloid formation, or other disabling effects.  The examiner diagnosed a scar with no residuals and noted that the right knee scar was not causing loss of function of the right knee.  

The Board acknowledges that the April 2003 and February 2005 VA examiners did not comment on whether or not the right knee scar was painful on examination.  However, given the Veteran's competent and credible testimony that his right knee scar is painful, as well as the February 2005 VA examiner's concession of scar sensitivity with inclement weather, reasonable doubt will be resolved in his favor and the Board will assign a 10 percent disability rating for a painful scar under Diagnostic Code 7804 prior to January 14, 2008.  As 10 percent is the maximum rating available under Diagnostic Code 7804, there is no cause for a rating in excess of 10 percent at any point during the appeal period.

In this regard, the Board has considered the application of other Diagnostic Codes referable to scars.  None are applicable in this case.  The scar is not located on the Veteran's head, face, or neck, is not deep, and although superficial, does not cover an extensive area.  Moreover, despite the Veteran's competent report that the right knee scar is unstable in that it develops crusting, his assertion is outweighed by the above-cited examination reports, which have consistently described the scar as stable and not involving any skin breakdown.  Thus, the scar is not considered unstable for rating purposes, which requires frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, Diagnostic Code 7803 Note (1) (2008).  Furthermore, at no time during this appeal has the scar limited any function in the area of the right knee.  To the contrary, the scar has been described as not causing any physical impairment or residual symptomatology.  Therefore, the use of Diagnostic Codes 7800-7803 and 7805 is not appropriate.  The Board additionally observes that no underlying muscle injuries have been medically identified, so rating the disability under 38 C.F.R. § 4.73 is not warranted. 

Bilateral Pes Planus

The Veteran contends that his bilateral pes planus, which requires use of arch supports, causes foot pain, swelling and calluses.  See Board Hearing Tr. at 13-15.  

A July 2003 rating decision established service connection for bilateral pes planus and assigned a noncompensable rating under 38 C.F.R. § 4.71a, Diagnostic Code 5276.  An April 2005 rating decision further increased the rating for pes planus to 10 percent, effective from February 8, 2005.  The Board will now consider the proper evaluation to be assigned for both time periods.

The Board notes that in addition to bilateral pes planus, service connection is in effect for tendinitis of the bilateral feet and ankles, a matter that is not before the Board on appeal.  Although various manifestations of a single disability may be assigned separate disability evaluations, VA regulations preclude the evaluation of the same manifestations of a disability under different diagnoses, a process called pyramiding.  See 38 C.F.R. § 4.14.  In this case, there is currently no concern with pyramiding as the Veteran's tendinitis is assigned noncompensable ratings.

Flatfeet, also known as pes planus, is rated according to 38 C.F.R. § 4.71a, Diagnostic Code 5276.  Under that diagnostic code, a noncompensable evaluation is warranted for mild bilateral acquired flatfeet with symptoms relieved by built-up shoe or arch support.  A 10 percent evaluation is warranted for moderate bilateral acquired flatfeet where the weight-bearing lines are over or medial to the great toes and there is inward bowing of the tendo achillis and pain on manipulation and use of the feet.  A 30 percent evaluation is warranted for severe bilateral acquired flatfeet manifested by marked deformity (pronation, abduction, etc.), accentuated pain on manipulation and use of the feet, indications of swelling on use of the feet, and characteristic callosities.  A 50 percent rating is warranted for pronounced bilateral acquired flatfoot manifested by marked pronation, extreme tenderness of the plantar surfaces of the feet, and marked inward displacement and severe spasm of the tendo achillis on manipulation which is not improved by orthopedic shoes or appliances.  Id.

The rating schedule does not define the terms "mild," "moderate," "marked," "severe" or "pronounced" as used in this diagnostic code.  Instead, adjudicators must evaluate all of the evidence and render a decision that is "equitable and just."  38 C.F.R. § 4.6.

During an April 2003 pre-separation VA general medical examination, the Veteran reported a diagnosis of pes planus that was treated with activity modification, rest as needed, and the use of arch supports.  He described increased discomfort in both feet with prolonged standing, walking and running.  On physical examination, the feet were described as symmetrical with no evidence of swelling or inflammation.  Palpation was negative for tenderness, and there was also no evidence of discomfort or loss of mobility during range of motion testing.  Upon repetitive movements, there was no evidence of impairment of mobility, weakness, fatigue, loss of function or loss of coordination.  The Veteran was able to rise on his heels and toes, walk heel-to-toe and stand on one foot without evidence of discomfort or gait problems.  There was loss of the longitudinal arch of both feet consistent with mild to moderate pes planus bilaterally, but no evidence of malalignment or hallux valgus deformity.  The examiner diagnosed pes planus, mild to moderate, both feet.  

During a February 2005 joints examination, the Veteran reported that his feet were painful, particularly with walking and standing for periods exceeding 20-30 minutes, which was sometimes relieved by rest.  He noted use of shoe inserts.  On physical examination, there was no swelling of the feet, but there was pain in the Achilles tendon area and extending in the plantar aspect forward towards the toes.  There was severe flattening of the plantar arches and a slight mild alignment of the Achilles tendon bilaterally with standing which could not be corrected.  The examiner diagnosed bilateral pes planus.  

The Veteran presented for a VA history and physical in December 2007 after returning from Iraq where he had been performing (civilian) contract work.  He reported having flat foot pain.  On examination of the extremities there was no swelling, heat or redness.  The examiner commented that the Veteran's feet were very flat.  

The examiner who performed the February 2005 joints examination also performed a VA feet examination in January 2008.  During that examination, the Veteran complained of foot pain and stiffness, swelling on an intermittent basis, and easy fatigue in both feet, aggravated by prolonged walking, running and stair climbing and somewhat relieved by rest.  He was not using assistive devices, and noted he was unable to stand for more than 20 minutes or walk more than one mile.  Physical examination revealed bilateral feet flattening of the medial plantar arches and slight pronation of the feet.  The medial plantar arches were tender, but there was no evidence of edema.  The Veteran's gait was described as antalgic, and the examiner noted medial border weight-bearing bilaterally.  There was no skin or vascular changes of the feet.  There was also no malalignment of the Achilles tendon in weight or non-weight bearing, forefoot or mid foot misalignment, or hallux valgus deformity.  The diagnosis was bilateral pes planus.  

The Veteran was afforded another VA feet examination in December 2010.  He complained of foot pain, swelling, stiffness, fatigability, weakness, and lack of endurance, and reported that insoles partially relieved the symptoms.  He noted that he was able to stand for 30 minutes and walk more than 1/4 mile but less than one mile.  Physical examination revealed no evidence of painful motion, swelling, tenderness, instability, weakness, or abnormal weight bearing.  There was no skin or vascular foot abnormality and Achilles alignment was normal in weight and non-weight bearing.  Forefoot and mid foot alignment was also normal and there was no pronation.  There was no pain on manipulation or muscle atrophy of the foot.  The examiner diagnosed bilateral pes planus, and characterized the disability as "mild" in nature.     

As the VA examiner in April 2003 described the Veteran's pes planus as mild to moderate in severity, and the Veteran has competently and credibly reported foot pain in connection with examination and treatment in February 2005 and December 2007, the Board finds that with reasonable doubt resolved in his favor, a 10 percent disability rating, but no more, is warranted for bilateral pes planus prior to February 8, 2005.  See 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5276.  

With respect to the entire period since service connection, the Board finds that a disability rating in excess of 10 percent is not warranted under Diagnostic Code 5276, as there is no evidence of severe or pronounced acquired flatfoot.  Instead, the record reflects that no medical practitioner has described the Veteran's pes planus as any worse than mild to moderate in severity.  Specifically, after VA examination in April 2003 the Veteran's pes planus was described as "mild to moderate," and after examination in December 2010 it was described as "mild."  While the February 2005 VA examiner noted severe flattening of the plantar arches, this is in reference to the amount of flattening of the arch rather than the overall disability level of the pes planus as contemplated in Diagnostic Code 5276.  See 38 C.F.R. § 4.71a, Diagnostic Code 5276.  

Marked deformity also has not been described in the record.  While alignment of the Achilles tendon with standing and pronation of the feet were documented in 2005 and 2008, respectively, both conditions were characterized as "slight" in nature, and more recent examination in 2010 demonstrated normal alignment of the Achilles tendon, forefoot and mid foot with no pronation or evidence of muscle atrophy.  Although an antalgic gait was documented in 2008, it has previously and since been described as normal, to include during the most recent examination in 2010.  Furthermore, while the Veteran has consistently reported foot pain, it was only demonstrated once on objective examination in 2005; the more recent 2010 report specifically revealed no evidence of pain on manipulation.  This sole finding of pain on examination is more congruent with "pain on manipulation and use of the feet" contemplated in the currently assigned 10 percent rating than the more severe "pain on manipulation and use accentuated" necessary for a 30 percent rating. 

Additionally, while the Veteran has reported intermittent swelling and calluses and is competent to do so, his assertions are outweighed by the above-cited five examination reports, which were negative for swelling, skin or vascular changes or abnormalities of the feet.  Nor is there any evidence of more severe symptoms such as extreme tenderness of the plantar surfaces of the feet or marked inward displacement and severe spasm of the tendo achillis on manipulation that is not improved by orthopedic shoes or appliances, and the Veteran does not assert otherwise.

Although the Veteran does have pain associated with his musculoskeletal disability, a higher rating for functional impairment is not warranted, as the Board finds that his rating adequately contemplates such pain.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  First and foremost, the language of the schedule specifically contemplates "pain on manipulation and use of the feet."  Furthermore, the evidence does not demonstrate adequate pathology sufficient to support additional functional loss.  Here, the Board emphasizes that the Veteran's orthopedic shoe inserts provide partial relief of his symptoms.  Moreover, although the Veteran has reported difficulty in standing or walking for long periods, there is no indication in the VA examination reports, or in any other medical evidence of record, that the Veteran's bilateral flatfoot disability results in additional range of motion loss, due to his symptoms of pain, or due to symptoms such as fatigue, weakness, lack of endurance, or incoordination following repetitive use.  To the extent the Veteran disputes these findings, contending that he has severe functional limitation as a result of his feet, the Board finds the consistent objective medical findings to the contrary of significantly greater probative value.  

Additionally, the Board has considered the application of other diagnostic codes referable to feet.  None are applicable in this case.  In particular, there is no evidence of weak foot, claw foot, metatarsalgia, hallux valgus, hallux rigidus, hammer toe, or malunion/nonunion of the tarsal or metatarsal bones.  It could be argued that Diagnostic Code 5284 (foot injuries, other) may be applied because it is a "catch-all" provision encompassing various foot disabilities.  However, this argument fails in light of the fact that there is a specific diagnostic code which is applicable to the Veteran's pes planus.  See Zimick v. West, 11 Vet. App. 45, 51 (1998) ("'a more specific statute will be given precedence over a more general one . . . . ")(quoting Busic v. United States, 446 U.S. 398, 406 (1980)); see also Kowalski v. Nicholson, 19 Vet. App. 171, 176-7 (2005). 

In sum, an initial rating in excess of 10 percent for pes planus is not warranted at any point during the appeal period.

Right Knee Disability

The Veteran contends that his knees sometimes give out if he is walking or doing yard work, requiring use of a brace.  According to the Veteran, the frequency of his knee instability varies based on the amount of work he has to do.  He also describes knee pain, swelling, locking, and warmth.  Board Hearing Tr. at 6-9, 11.  

The Veteran's right knee disability is currently rated as 10 percent disabling under hyphenated Diagnostic Code 5010-5259.  

Diagnostic Code 5259 provides a maximum schedular rating of 10 percent with evidence of symptomatic removal of semilunar cartilage.  38 C.F.R. § 4.71a, Diagnostic Code 5259.

Although Code 5259 does not provide a higher schedular rating for the right knee disability, a higher schedular rating is potentially available under other applicable rating criteria.  Specifically, Code 5257 rates recurrent subluxation or lateral instability of the knee, and provides a 20 or 30 percent rating depending on the severity of the condition.  38 C.F.R. § 4.71a, Diagnostic Code 5257. 

Evaluations are assigned under Diagnostic Code 5010 for traumatic arthritis as they are for degenerative arthritis under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Under Diagnostic Code 5003, degenerative arthritis will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  Id. at Diagnostic Code 5003.  However, when limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint or groups of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Id.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id. 
Limitation of motion of the knee is evaluated under 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  In pertinent part, a 10 percent rating is warranted under Code 5260 where leg flexion is limited to 45 degrees and a 20 percent rating is available where leg flexion is limited to 30 degrees.  A 10 percent rating is warranted under Code 5261 where leg extension is limited to 10 degrees and a 20 percent rating is available where extension is limited to 15 degrees.  Separate ratings under Codes 5260 and 5261 may be assigned for disability of the same joint.  VAOPGCPREC 9-2004 (Sept. 17, 2004).

During an April 2003 pre-separation VA general medical examination, the Veteran complained of constant right knee pain, occasional right knee swelling, and increased discomfort with prolonged standing, walking or running.  He reported having an anterior cruciate ligament (ACL) reconstruction in 1997 and a partial meniscectomy in October 2009.  On physical examination, his gait, posture, and balance were normal.  The knees were essentially symmetrical on observation with no evidence of swelling, inflammation, tenderness or effusion.  The knee joints were stable anteriorly, posteriorly, and laterally.  Range of motion of the right knee was from 0 degrees extension to 140 degrees flexion.  There was no evidence of discomfort or loss of mobility on range of motion, although moderate crepitus was present.  There was no evidence of guarding of movement, weakness, fatigue, loss of function or loss of coordination following repetitive movements.  X-rays of the right knee showed degenerative changes and a metallic screw from a previous surgery.  The examiner diagnosed ACL tear right knee, status post open ACL reconstruction of the right knee, meniscus tear of the right knee, status post arthroscopic partial meniscectomy and debridement of the right knee, and degenerative joint disease of the right knee.  

The Veteran was afforded a VA joints examination in February 2005.  However, as described above, that examination has been found inadequate with regard to the right knee for failure to measure identified additional limitation of motion with repetitive use.  As such, the findings of this report, which were comparable to those in 2003, cannot be considered.

In January 2008, the Veteran was afforded another VA joints examination with the same examiner who saw him in 2005.  During the 2008 examination, the Veteran complained of right knee pain and right knee swelling on an episodic basis.  He denied any right knee instability, dislocations, or subluxations.  He reported flare-ups with any running, prolonged walking or stair climbing, and use of a knee brace as needed.  On physical examination the right knee was tender diffusely.  Gait was antalgic and there was no ankylosis present.  Testing for ACL tear and meniscus tear was negative.  Patellar grinding was present.  Range of motion was from 0 degrees extension to 100 degrees of flexion with pain at these ranges.  Pain, weakness, lack of endurance and incoordination did not additionally limit joint function to include on repeated use.  There were no additional limitations with repetitive use and no change in the range of motion.  The examiner diagnosed status post surgical residuals of reconstructive surgery and partial meniscectomy with degenerative joint disease of the right knee.  The examiner specifically noted that there was no recurrent subluxation or lateral instability.  

The Veteran was afforded another VA joints examination in December 2010.  He complained of right knee giving way, instability, pain, stiffness, weakness, decreased speed of joint motion, daily locking episodes, effusions, and swelling that was aggravated by walking and climbing on trucks.  He noted that he was able to stand for 30 minutes and walk more than 1/4 mile but less than one mile, and reported wearing a knee brace he bought for himself.  Physical examination revealed a normal gait.  Crepitus was present.  There was no right knee instability on examination, nor were there clicks, snaps, grinding, patellar or meniscus abnormality, abnormal tendons or bursea, or any other knee abnormalities.  There was pain with motion on the right.  Right knee range of motion was from 0 degrees extension to 110 degrees flexion.  There was pain on repetition of motion but no additional limitations.  There was no ankylosis.  The examiner diagnosed right knee postoperative residuals and right knee degenerative joint disease.  The examiner also specifically noted that there was no evidence of right knee instability or subluxation.
  
The currently assigned 10 percent disability rating contemplates symptomatic removal of semilunar cartilage, representative of the Veteran's in-service knee surgery.  See 38 C.F.R. § 4.71a, Diagnostic Code 5259.  While the Veteran complains of locking, as described above there is no objective evidence of any current dislocated semilunar cartilage to establish a higher rating under Diagnostic Code 5258.  See 38 C.F.R. § 4.71a, Diagnostic Code 5258.  

Limitation of right knee extension is not shown at any time during the course of the appeal.  As such, a rating under 38 C.F.R. § 4.71a, Diagnostic Code 5261 is not warranted.  Furthermore, although arthritis and limitation of right knee flexion that corresponds to a 10 percent disability rating is demonstrated, such findings do not allow for separate 10 percent rating.  In this regard, VA's General Counsel has held that a rating under Diagnostic Code 5259 already contemplates limitation of motion, such that awarding a separate rating for limitation of motion (i.e., via Diagnostic Codes 5003, 5010, 5260) would violate the regulatory prohibition against pyramiding under 38 C.F.R. § 4.14.  See VAOPGCPREC 9-98 (August 14, 1998).  The right knee disability could, of course, be rated based on limitation of flexion rather than symptomatic removal of semilunar cartilage.  However, a rating in excess of 10 percent is not warranted based on the Veteran's limitation of flexion as described above.  Thus, application of Diagnostic Code 5260 does not avail the Veteran.

When considering the effect of additional range of motion lost due to pain, fatigue, weakness, or lack of endurance following repetitive use, flexion of the right knee has been limited at most to 100 degrees.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca, supra.  Such limitation, coupled with arthritis, is commensurate with a 10 percent disability rating and does not more closely resemble the criteria for a 20 percent rating for limitation of flexion of the leg.  Moreover, although an antalgic gait was documented in 2008, it has previously and since been described as normal, to include during the most recent examination in 2010.  Accordingly, the Veteran is not entitled to a rating higher than 10 percent based upon the DeLuca criteria.  Id.

While the Veteran reports some instability of the right knee and use of a brace, a separate rating for other knee impairment is not warranted as the preponderance of the evidence is against a finding that the Veteran has recurrent subluxation or lateral instability of the right knee.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  Notably, the Veteran denied right knee instability, dislocations, and recurrent subluxation in February 2005 and January 2008.  At the April 2003 examination, knee joints were reportedly stable; and both the January 2008 and December 2010 examiners found no evidence of right knee instability or subluxation on physical examination.  To the extent the Veteran disputes these findings, contending that he has frequent right knee instability, the Board finds the consistent objective medical findings of significantly greater probative value.  

The Board has considered the application of other diagnostic codes referable to knee.  None are applicable in this case.  Specifically, there is no impairment of the tibia and fibula, genu recurvatum, or ankylosis of the knee.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5262, 5263.  

In sum, a rating in excess of 10 percent is not warranted for the Veteran's right knee disability.  As the evidence has remained relatively static during the appeal, there is no cause for staged ratings.  See Fenderson, supra.

Extraschedular Consideration

The Board has also considered whether the Veteran's disabilities present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for extra-schedular consideration is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  

There is a three-step analysis for determining whether an extra-schedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  First, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability and the established criteria found in the rating schedule to determine whether the veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id. at 115-16; see 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. at 116.

Here, the rating criteria found in Diagnostic Code 5276 reasonably describe the Veteran's disability level and symptomatology relevant to his pes planus.  They account specifically for his pain on manipulation and use, which is his main physical complaint.  Additionally, Diagnostic Code 5259, which contemplates symptomatic semilunar cartilage removal, also reasonably describes the Veteran's disability level and symptomatology relevant to his right knee, namely pain, tenderness, stiffness, crepitus, an occasional locking sensation, episodic swelling, and loss of motion.  Finally, Diagnostic Code 7804 specifically considers the Veteran's right knee scar pain and tenderness.  The Veteran's symptoms and level of impairment are specifically contemplated by the rating criteria, which reasonably describe the Veteran's disabilities.  In short, there is no indication in the record that the rating criteria are inadequate to reflect the Veteran's level of disability, nor is the Veteran's disability picture shown to be exceptional or unusual with respect to any of the three issues on appeal.  Consequently, referral for assignment of an extraschedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell, supra.




							(CONTINUED ON NEXT PAGE)







ORDER

An initial 10 percent rating for postoperative scar of the right knee prior to January 14, 2008, is granted, subject to the applicable laws and regulations governing the payment of monetary benefits.

An initial rating in excess of 10 percent for postoperative scar of the right knee is denied.   

An initial 10 percent rating for bilateral pes planus prior to February 8, 2005, is granted, subject to the applicable laws and regulations governing the payment of monetary benefits.

An initial rating in excess of 10 percent for bilateral pes planus is denied.   

An initial rating in excess of 10 percent for residuals of status post open anterior cruciate ligament reconstruction and status post arthroscopic partial meniscectomy and debridement of the right knee with degenerative joint disease is denied.   



____________________________________________
Sonnet Gorham
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


